Title: General Orders, 24 July 1779
From: Washington, George
To: 


        
          Head-Quarters Moores-House [West Point] Saturday July 24th 1779.
          Parole Havannah—C. Signs Dresden. Brinn—
        
        General Heath will please to give names to the redoubts he is establishing on the heights east of the river, and General McDougall to those on the West Side & on the Island that the whole may be readily distinguished and known.
        Any soldier who presumes to fire his musket without leave from the commanding officer of his regiment (who is not to give it but in cases of necessity and then to acquaint the guards of it) is to receive fifteen lashes on the spot and pay one sixth of a dollar for the cartridge to the Quarter Master of the regiment, who will lay out all money arising in this way for the use of the sick.
        The guard nearest to the spot where the gun is fired is to send a file of men to apprehend the offender.
      